Citation Nr: 9901677	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for paranoid schizophrenia 
with history of post-traumatic stress disorder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the 

Department of Veterans Affairs (VA).  In a July 1996 
decision, the Board denied an increased rating for paranoid 
schizophrenia with history of post-traumatic stress disorder.  
The veteran thereafter appealed that determination to the 
United States Court of Veterans Appeals (Court), which held, 
in a decision rendered in April 1998, that the Board's July 
1996 decision was vacated and that the claim was accordingly 
remanded to the Board for additional action.  The Remand set 
forth below is promulgated in accordance with the Court's 
April 1998 decision.


REMAND

The veteran has contended, essentially, that his service-
connected mental disorder, which has been classified for 
rating purposes as paranoid schizophrenia with history of 
post-traumatic stress disorder, is more severe than currently 
evaluated, and that increased compensation should therefore 
be assigned.  

Pursuant to the Court's April 1998 decision, the Board finds 
that additional development of the record must be 
accomplished prior to further consideration of the veteran's 
claim.  In particular, it is noted that the veteran has 
indicated that he is in receipt of Social Security benefits.  
Records pertaining to the award of such benefits may be of 
probative value, and should be obtained and considered.  In 
addition, it is noted that the criteria by which the severity 
of mental disorders are assessed were revised subsequent to 
the Board's decision, but during the pendency of this claim; 
the claim should accordingly be evaluated under whichever 
criteria are more favorable.  See Karnas v. Derwinski, 1Vet. 
App. 308 (1991).  Further, the Court has directed the Board, 
and VA, to address the veteran's contentions that his 
alcoholism is part of his service-connected mental disorder, 
or is secondary thereto.  Finally, the Board, and VA, have 
been directed by the Court to consider whether the veteran is 
entitled to an extraschedular rating in accordance with the 
provisions of 38 C.F.R. § 4.16(b) (1998), or to a total 
rating based on individual unemployability if a service-
connected rating of at least 60 percent is assigned on 
remand; see 38 C.F.R. § 4.16(a) (1998).



In view of the foregoing, this claim is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment since 1995 for his 
various recognized and purported mental 
disabilities, to include but not limited 
to paranoid schizophrenia, post-traumatic 
stress disorder, and alcohol abuse.

2.  Following receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of medical 
records if necessary, the RO should 
request that all health care providers 
named by the veteran furnish legible 
copies of all medical records compiled 
pursuant to treatment accorded him since 
1995 for mental problems and alcoholism.

3.  The RO should request that the Social 
Security Administration furnish legible 
copies of all records, to include 
administrative decisions and medical 
evidence, compiled pursuant to any 
determination by that agency that 
benefits or compensation should be 
awarded to the veteran.

4.  Following completion of the above, 
the RO should accord the veteran a 
special VA psychiatric examination, in 
order to ascertain the nature and 
severity of any current mental 
disability.  All tests indicated are to 
be performed at this time, and all 
findings, and the reasons and bases 
therefor, are to be 

set forth in a clear, logical and legible 
manner on the examination report.  The 
examining psychiatrist should be 
specifically requested to render an 
opinion, if possible, as to whether the 
veteran's alcoholism is a part of his 
mental disorder, or is the result 
thereof.  The veteran's claims folder is 
to be made available to the examiner, for 
his or her review and referral, prior to 
this examination.  The RO is also to 
ensure that the examiner is furnished 
with a copy of the new criteria for 
evaluating mental disorders that became 
effective on November 7, 1996, along with 
a copy of this Remand decision and the 
Court's April 1998 decision.

5.  The RO is to advise the veteran and 
his representative that additional 
evidence in support of the veteran's 
claim may be submitted while his claim is 
in Remand status.

6.  The RO is also to advise the veteran 
that failure to cooperate with the 
requests set forth herein, to include but 
not limited to failure to report for a 
scheduled VA examination without 
demonstrating good cause, may result in 
adverse consequences, to include denial 
of his claim; see 38 C.F.R. § 3.655 
(1998).

7.  Following completion of the above, 
the RO should review the veteran's claim, 
and determine whether an increased rating 
for paranoid schizophrenia with history 
of post-traumatic stress disorder can now 
be granted.  In so doing, the RO should 
consider the severity of his mental 
disability under both the criteria that 
were in effect prior to November 7, 1996, 
and as of that date, with the criteria 
that are more favorable to his claim 

being applied to the facts of his case.  
Pursuant to evaluating the severity of 
his mental disorder, the RO should also 
consider whether any alcoholism 
identified on clinical evidence is part 
and parcel of his mental disability, is 
secondary thereto, or is unrelated 
thereto.  In addition, the RO should 
determine whether the veteran is entitled 
to a total rating for individual 
unemployability, pursuant to either an 
extraschedular rating in accordance with 
38 C.F.R. § 4.16(b) (1998), or on a 
schedular basis in accordance with 
38 C.F.R. § 4.16(a) (1998).

8.  If the decision remains in whole or 
in part adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto.  If 
the RO renders an adverse decision with 
regard to any issue, such as entitlement 
to a total rating based on individual 
unemployability, or entitlement to 
service connection for alcoholism on 
either a direct or secondary basis, that 
has not been developed for appellate 
consideration, such issues must satisfy 
the requirements for appellate review 
prior to any Board consideration thereof.  
See 38 C.F.R. § 20.200 (1998). 

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 

Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of the veteran's 
claim should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
